FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMay 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibilities or Connected Persons I give below details of changes in interests in the Ordinary shares of GlaxoSmithKline plc ('GSK') in respect of the under-mentioned Persons Discharging Managerial Responsibilities ('PDMR') on 11 May 2015: PDMR GSK Deferred Annual Bonus Plan E Walmsley Exercise of a nil priced option over 12,432 shares and 1,679 shares granted on 9 March 2012, both of which vested on 9 March 2015 under the GSK Deferred Annual Bonus Plan. GSK delivered the net of tax value in shares being 7,478. P Vallance Exercise of a nil priced option over 24,907 shares and 3,363 shares granted on 9 March 2012, both of which vested on 9 March 2015 under the GSK Deferred Annual Bonus Plan. GSK delivered the net of tax value in shares being 14,983. C Thomas Exercise of a nil priced option over 17,986 shares and 2,429 shares granted on 9 March 2012, both of which vested on 9 March 2015 under the GSK Deferred Annual Bonus Plan. GSK delivered the net of tax value in shares being 10,819. D Redfern Exercise of a nil priced option over 14,644 shares and 1,977 shares granted on 9 March 2012, both of which vested on 9 March 2015 under the GSK Deferred Annual Bonus Plan. GSK delivered the net of tax value in shares being 8,809. The fair market value of an Ordinary Share at the point of exercise on 11 May 2015 was £14.73. The Company and the above-mentioned PDMR's were advised of this transaction on 12 May 2015. This notification relates to a transaction notified in accordance with paragraph 3.1.4R(1)(a) of the Disclosure and Transparency Rules. V A Whyte Company Secretary 12 May 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:May12,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
